Case 1:19-cv-24512-JEM Document 11 Entered on FLSD Docket 12/23/2019 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                        Case No. 19-cv-24512
  LILIANA MUNOZ,

          Plaintiff,

  v.

  DOLLAR TREE STORES, INC.,

        Defendant.
  ___________________________________/
                           DEFENDANT’S INITIAL DISCLOSURES

          Defendant, DOLLAR TREE STORES, INC., files the following Initial Disclosures

  required under Fed. R. Civ. P. 26(A)(1)-(2) and states as follows:

  Rule 26(a)(1)(A)(i) Witnesses:

       1) Nesly Joseph
          Dollar Tree c/o Almazan Law
          7901 Ludlam Rd, Ste 100
          Miami, FL 33143

          Nesly Joseph is/was an employee of Dollar Tree and may have knowledge regarding the
          Plaintiff’s alleged incident at the store.

       2) Miguel Figueroa, MD and Records Custodian
          Tri-County Comprehensive Surgical Center
          8000 SW 67th Avenue, 2nd Floor
          Miami, FL 33143

          Dr. Figueroa may have knowledge regarding the Plaintiff’s treatment. The Records
          Custodian may have knowledge regarding the billed amounts for Plaintiff’s treatment.

       3) Robert Getter, MD, John Crocco, PA, and Records Custodian
          Florida Spine & Joint Institute
          7975 NW 154th Street, Ste 210
          Miami Lakes, FL 33016




                                             Almazan law
                           7901 Ludlam Road | Suite 100 | Miami, Florida 33143
                                            305.665.6681
Case 1:19-cv-24512-JEM Document 11 Entered on FLSD Docket 12/23/2019 Page 2 of 5
                                                                         Defendant’s Initial Disclosures
                                                                                Case No. 19-cv-24512

        Dr. Getter and Mr. Crocco may have knowledge regarding the Plaintiff’s treatment. The
        Records Custodian may have knowledge regarding the billed amounts for Plaintiff’s
        treatment.

     4) Sean Johnston, MD, Kenneth Fortgang, MD, Jonathan Luchs, MD, and Records Custodian
        Open MRI of Miami Dade
        19087 NE 29 Avenue
        Aventura, FL 33180

        Dr. Johnston, Dr. Fortgang, and Dr. Luchs may have knowledge regarding the Plaintiff’s
        MRI results. The Records Custodian may have knowledge regarding the billed amounts
        for Plaintiff’s treatment.

     5) Barry E. Schapiro, MD, Denise Andrade, PA, and Records Custodian
        Orthopedic and Neurosurgery of Florida
        3355 Burns Rd, Ste 304
        Palm Beach Gardens, FL 33410

        Dr. Schapiro and Ms. Andrade may have knowledge regarding the Plaintiff’s treatment.
        The Records Custodian may have knowledge regarding the billed amounts for Plaintiff’s
        treatment.

     6) Dr. Barry Schapiro, MD, FAAOS and Records Custodian
        3500 Tyler Street
        Hollywood, FL 33021

        Dr. Schapiro may have knowledge regarding the Plaintiff’s treatment. The Records
        Custodian may have knowledge regarding the billed amounts for Plaintiff’s treatment.

     7) Luis Orozco, DC, David Goodrich, DC, Allen Garcia, DC, Richard Fields, DPM, Jose A.
        Marquez, MD, PA, Edward Suarez, MD, PA, and Records Custodian
        Affiliated Healthcare Centers, Inc.
        9091 Pembroke Road
        Pembroke Pines, FL 33025

        Dr. Orozco, Dr. Goodrich, Dr. Garcia, Dr. Fields, Dr. Marquez, and Dr. Suarez may have
        knowledge regarding the Plaintiff’s treatment. The Records Custodian may have
        knowledge regarding the billed amounts for Plaintiff’s treatment.

     8) Alon Payenson, MD, Lillian Acosta, PA, and Records Custodian
        Memorial Hospital West
        703 N. Flamingo Road
        Pembroke Pines, FL 33028




                                          Almazan law
                        7901 Ludlam Road | Suite 100 | Miami, Florida 33143
                                         305.665.6681
Case 1:19-cv-24512-JEM Document 11 Entered on FLSD Docket 12/23/2019 Page 3 of 5
                                                                          Defendant’s Initial Disclosures
                                                                                 Case No. 19-cv-24512

         Dr. Payenson and Ms. Acosta may have knowledge regarding the Plaintiff’s treatment. The
         Records Custodian may have knowledge regarding the billed amounts for Plaintiff’s
         treatment.

     9) Brian Dula, Charles Rodriguez, Kevin Newman, Miguel Katrynlok, and Records
        Custodian
        Miami-Dade Fire Rescue
        8300 NW 41st Street
        Doral, FL 33178

         Mr. Dula, Mr. Rodriguez, Mr. Newman, and Mr. Katrynlok may have knowledge regarding
         the Plaintiff’s treatment. The Records Custodian may have knowledge regarding the billed
         amounts for Plaintiff’s treatment.

     10) Scott S. Katzman, MD, Lewjack Dorrance, PA, and Records Custodian
         Advanced Orthopedics & Neurosurgery, LLC
         3355 Burns Road, Ste. 304
         Palm Beach Gardens, FL 33410

         Dr. Katzman and Mr. Dorrance may have knowledge regarding the Plaintiff’s treatment.
         The Records Custodian may have knowledge regarding the billed amounts for Plaintiff’s
         treatment.

     11) Richard Black, DO and Records Custodian
         Elite Imaging Aventura
         2925 Aventura Blvd., Ste. 100
         Aventura, FL 33180

         Dr. Black may have knowledge regarding the Plaintiff’s treatment. The Records Custodian
         may have knowledge regarding the billed amounts for Plaintiff’s treatment.

     12) Records Custodian
         MTR Medical Supply, Inc.
         3389 Sheridan Street, Ste. 547
         Hollywood, FL 33021

         The Records Custodian may have knowledge regarding the billed amounts for Plaintiff’s
         medical devices.

  Rule 26(a)(1)(A)(ii) Documents:

  All documents referenced are located at Almazan Law.

     1) Initial Report and Bills – Miami-Dade Fire Rescue

     2) Medical Records and Bills – Memorial Hospital West

                                           Almazan law
                         7901 Ludlam Road | Suite 100 | Miami, Florida 33143
                                          305.665.6681
Case 1:19-cv-24512-JEM Document 11 Entered on FLSD Docket 12/23/2019 Page 4 of 5
                                                                          Defendant’s Initial Disclosures
                                                                                 Case No. 19-cv-24512

     3) Medical Records and Bills – Tri-County Comprehensive Surgical Center

     4) Medical Records and Bills – Florida Spine & Joint Institute

     5) Medical Records and Bills – Open MRI of Miami-Dade

     6) Medical Records and Bills – Orthopedic and Neurosurgery of Florida

     7) Medical Records and Bills – Dr. Barry Schapiro, MD, FAAOS

     8) Medical Records and Bills – Affiliated Healthcare Centers, Inc.

     9) Medical Records and Bills – Advanced Orthopedics & Neurosurgery, LLC

     10) Medical Records and Bills – Elite Imaging Aventura

     11) Bills – MTR Medical Supply, Inc.

     12) Archic Policy # 41GPP4953907 for the period of 09/01/2015 through 08/31/2016

  Rule 26(a)(1)(A)(iii) Computation of Damages:

         I.     Defendant is not seeking any damages.

  Rule 26(a)(1)(A)(iv) Disclosure of Insurance Agreements:

         I.     Archic Policy # 41GPP4953907 for the period of 09/01/2015 through 08/31/2016

  Rule 26(a)(2) Disclosure of Expert Testimony:

         I.     None at this time.




                          [SPACE LEFT BLANK INTENTIONALLY]




                                           Almazan law
                         7901 Ludlam Road | Suite 100 | Miami, Florida 33143
                                          305.665.6681
Case 1:19-cv-24512-JEM Document 11 Entered on FLSD Docket 12/23/2019 Page 5 of 5
                                                                             Defendant’s Initial Disclosures
                                                                                    Case No. 19-cv-24512

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of December 2019, I electronically filed the

  foregoing document with the Clerk of Court using CM/ECF. I also certify the foregoing document

  is being served this day on all counsel of record or pro se parties identified in the matter specified,

  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronic Notices

  of Electronic Filing.


                                                         ALMAZAN LAW, P.A.
                                                         Counsel for Defendant
                                                         7901 Ludlam Road, Suite 100
                                                         Miami, Florida 33143
                                                         Telephone:    (305) 665-6681
                                                         Facsimile:    (305) 665-6684
                                                         Service:       efile@almazanlaw.com

                                                         /s/ JOHANNA CASTELLON VEGA
                                                         ALEXANDER P. ALMAZAN
                                                         Florida Bar No.: 159166
                                                         aalmazan@almazanlaw.com
                                                         JOHANNA CASTELLON VEGA
                                                         Florida Bar No.: 58345
                                                         jvega@almazanlaw.com




                                              Almazan law
                            7901 Ludlam Road | Suite 100 | Miami, Florida 33143
                                             305.665.6681
